Citation Nr: 1235115	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  07-23 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to February 8, 2007, and in excess of 20 percent beginning February 8, 2007, for 
service-connected left foot drop/neuropathy (left foot disorder).

2.  Entitlement to an initial evaluation in excess of 10 percent prior to March 31, 2011, and in excess of 20 percent beginning March 31, 2011, for service-connected spondylosis, degenerative disc disease, status post microdiscectomy of the lumbar spine (low back disorder).

3.  Entitlement to an initial compensable evaluation prior to March 31, 2011, and in excess of 10 percent beginning March 31, 2011, for service-connected tendonitis of the right knee.

4.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active duty from September 1974 to September 1978 and from December 2003 to December 2005.  

This case was remanded by the Board of Veterans' Appeals (Board) in March 2011 the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO) to obtain the Veteran's Social Security Administration (SSA) records and a current VA medical evaluation of the service-connected disorders at issue.  SSA records and VA evaluation reports for March and April 2011 were subsequently added to the claims files.

Consequently, there has been substantial compliance with the March 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims (Court) or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

The Veteran testified in support of his claims at a personal hearing in Washington, D.C. in December 2010, and a transcript of the hearing is of record.

VA medical records dated from May 2011 to May2012 were added electronically to Virtual VA after the June 2012 Supplemental Statement of the Case without a waiver of RO review.  However, these records involve treatment for disabilities other than the low back, left foot, right knee and hearing.  Consequently, as this evidence is not "pertinent," this case does not need to be remanded for RO review.  See 38 C.F.R. § 20.1304 (2011).  

The issue of entitlement to TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for increased ratings for his 
service-connected left foot, low back, right knee, and hearing loss disabilities; and he has otherwise been assisted in the development of his claims.

2.  The evidence prior to February 8, 2007, shows left foot disability productive of moderate impairment of the left foot. 

3.  The evidence from February 8, 2007, through March 30, 2011, does not show more than moderate impairment of the left foot.
4.  Examination on March 31, 2011 revealed foot drop and an inability to dorsiflex the left foot, indicating severe impairment.

5.  Forward flexion of the low back was reported to be from 0 to 80 degrees on evaluation in March 2006; it was from 0 to 60 degrees on evaluation in March 2011.  

6.  Range of motion of the right knee was reported to be from 0 to 120 degrees on VA evaluation in March 2006; it was from 0 to 90 degrees on evaluation in April 2011.  

7.  Flexion of the right knee was from 0 to 45 degrees in March 2008, and early osteoarthritis of the medial compartment was diagnosed.

8.  March 2006 and March 2011 VA audiology evaluations revealed Level II hearing acuity in the left ear and level I in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but no higher, prior to February 8, 2007, for service-connected left foot disorder are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8521 (2011).

2.  The criteria for an initial evaluation in excess of 20 percent prior to March 31, 2011, for service-connected left foot disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8521 (2011).

3.  The criteria for an initial evaluation of 30 percent, but no higher, beginning March 31, 2011, for service-connected left foot disorder are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 8521 (2011).

4.  The criteria for an initial evaluation in excess of 10 percent prior to March 31, 2011, and in excess of 20 percent beginning March 31, 2011, for service-connected low back disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).

5.  The criteria for an initial compensable evaluation prior to March 11, 2008 for service-connected tendonitis of the right knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5260 (2011).

6.  The criteria for an initial evaluation of 10 percent, but no higher, beginning March 11, 2008 for service-connected tendonitis of the right knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5260 (2011).

7.  The criteria for an initial evaluation in excess of 10 percent beginning March 31, 2011 for service-connected tendonitis of the right knee are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5260 (2011).

8.  The criteria for an initial compensable evaluation for service-connected bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in March 2006, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for low back, left foot, right knee, and hearing loss disabilities by rating decision in September 2006.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later in the claims process, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claims.

In compliance with the duty to notify, the Veteran was informed in a March 2006 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the March 2006 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims files.

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA examinations were conducted in March 2006 and March and April 2011.

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).


Analyses of the Claims

The Veteran was originally granted service connection for left foot, low back, right knee, and bilateral hearing loss disabilities by rating decision in September 2006 and assigned 10 percent ratings for the low back and left foot and noncompensable ratings for the right knee and bilateral hearing loss, all of which were effective on June 7, 2005.  The Veteran timely appealed.  An August 2002 rating decision granted a rating of 20 percent for the left foot, effective February 8, 2007, and for the low back, effective March 31, 2011; a 10 percent rating was assigned for tendonitis of the right knee, effective March 31, 2011.  The Veteran continued his appeal.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2011).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).



Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, 
X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings cannot to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, to include Note 1 (2011). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Left Foot

The Veteran was originally granted service connection for left foot disability by rating decision in September 2006 and assigned 10 percent rating, under Diagnostic Code 8521, effective on June 7, 2005.  An August 2002 rating decision granted a rating of 20 percent for the left foot, effective February 8, 2007.

Under Diagnostic Codes 8521, a 40 percent rating is available for complete paralysis of the external popliteal nerve (common peroneal) manifested by the following symptomatology: foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  For incomplete paralysis, a 30 percent rating is available for severe impairment; a 20 percent rating is available for moderate impairment; and a 10 percent rating is available for mild impairment.  38 C.F.R. § 4.124a. 

A note applicable to ratings for the peripheral nerves provides that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Likely left L5 lumbar radiculopathy was noted on a December 2005 private NCV/EMG report.

On VA evaluation in March 2006, the Veteran reported back pain with radiculopathy down the left lower extremity; he noted foot drop and a burning sensation, mostly on the lateral aspect of the left foot.  There were no flare ups.  There was markedly diminished dorsi and plantar flexion of the left great toe and slightly decreased strength of the left foot dorsiflexion.  Sensory examination revealed diminished sensation to light touch and pinprick in the left lateral leg and left foot.  The pertinent assessment was left foot drop/radiculopathy, which preexisted service but was aggravated thereby.  

According to the July 2006 report from M. McPhee, M.D., the Veteran walked with a limp and had diminished sensation in the left leg and foot; strength was also diminished on the left.  Normal range of motion of the feet was reported.  Dr. McPhee's impressions included sensory impairment of the left leg and foot.

VA treatment reports for February 8, 2007 reveal that the Veteran was having gait difficulty and back pain; findings were noted to be suggestive of left L5 radiculopathy.  Physical examination on February 8, 2007 revealed motor strength for left ADF of 4- and APF of 4+; sensation was impaired to light touch and pinprick over the L5 distribution for the left lower extremity.  His gait was described as stable with a left leg limp; he was unable to do tandem, toe and heel walk.  It was reported in July 2007 that the Veteran used crutches because of problems with his back and lower extremities, including left foot drop.  Decreased sensation and strength was noted in the left foot in October 2009.  Lower extremity nerve conduction studies in November 2009 were considered essentially normal.  Bilateral foot drop and lower extremity numbness were noted in July 2010.  The Veteran was given epidural injections in November 2009 and September 2010.

When examined by VA in March 2011, the Veteran noted that his left foot disability interfered with daily activities and with his occupation as a mechanic.  He complained of numbness in the lateral aspect of his left calf, buttocks, left leg, and the top of the left foot.  Daily pain was 5/10 in the left leg and foot with flare ups of 9/10 with weakness, fatigue, and functional loss.  He said that he wore a brace to keep from dragging his toe and falling.  He had paresthesias and dysesthesias.  He said that he was unable to use the stairs because of lower extremity weakness.  His condition interfered with his employment as a mechanic because he was unable to walk, sit, or squat.  Physical examination revealed decreased pain sensation in the lateral aspect of the left leg, top of the left foot, and lateral aspect of the left thigh.  He was unable to dorsiflex his left foot; he could plantar flex his left foot.  The impression was radiculopathy of the left common peroneal nerve, as least as likely as not secondary to intervertebral disc syndrome.  It was noted that the Veteran used crutches for his left foot drop and low back pain.  

On review of the evidence of record, the Board finds that the disability picture prior to February 8, 2007 more nearly shows moderate incomplete impairment/paralysis of the left foot.  The evidence does not show more than moderate impairment of the left foot prior to March 31, 2011.  The Board also finds that the disability picture for the Veteran's service-connected left foot disorder more nearly approximates severe impairment of the left foot beginning with the examination results on March 31, 2011.

The evidence prior to February 8, 2007 includes March 2006 examination findings of foot drop, markedly diminished dorsi and plantar flexion of the left great toe, slightly decreased strength of the left foot dorsiflexion, and diminished sensation to light touch and pinprick in the left lateral leg and left foot.  This evidence, which shows more than just a sensory deficit in the left foot, is severe enough to more appropriately equate to moderate impairment, warranting a evaluation of 20 percent.  However, an initial rating in excess of 20 percent is not warranted prior to March 31, 2011, because there is no evidence of some of the other symptoms of paralysis, such as loss of dorsiflexion of the foot, loss of extension of proximal phalanges of toes, loss of foot abduction, weakened adduction, or anesthesia of the entire dorsum of the foot and toes.  

When examined by VA on March 31, 2011, it was noted that the Veteran was unable to dorsiflex his left foot and that he wore a brace to keep from dragging his toe and falling.  The Board finds this increase in symptomatology sufficient to warrant an initial rating of 30 percent for severe impairment of the left foot beginning March 31, 2011.  A rating in excess of 30 percent is not warranted at any time during the appeal period because the evidence does not show complete paralysis of the left foot with all or most of the symptoms required under Diagnostic Code 8521 noted above.
In this case, the Veteran is competent to report his left foot symptoms, which include numbness and functional impairment, and his complaints have been taken into consideration in the above grant of benefits.  


Low Back

The Veteran was originally granted service connection for low back disorder by rating decision in September 2006 and assigned a 10 percent rating, under Diagnostic Code 5242, effective on June 7, 2005.  An August 2002 rating decision granted a rating of 20 percent for the low back, effective March 31, 2011.  

Under the rating criteria, Diagnostic Code 5242 (degenerative arthritis of the spine) can be evaluated under the following general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

A November 2005 MRI of the low back revealed curvature abnormalities, hypertrophic spondylosis, degenerative disc disease, an annular tear at the posterior disc of L4-L5, and posterior osteophyte disc complex L4-L5 with narrowing of the left neuroforamen and compression of the left L4 nerve root.  

On VA examination in March 2006, motion of the back included flexion to 80 degrees, extension to 15 degrees, lateral flexion to 10 degrees on the left and 25 degrees on the right, and rotation to 15 degrees on the left and 50 degrees on the right.  The Veteran noted discomfort or pain in the terminal degrees for all motion except for right rotation.  He had not had any incapacitating episodes in the past year that required bed rest prescribed by a physician.  He was taking daily medication for back pain, which gave him moderate relief.  There was no additional limitation on repetitive motion.  The assessment was that the Veteran had spondylosis and degenerative disc disease of the lumbar spine, which preexisted service and was aggravated thereby.

According to a July 2006 report from M. McPhee, M.D., the Veteran had a history of a lumbar laminectomy in 2000 with recovery and an injury in Iraq in 2004 with low back pain and left foot drop.

An MRI of the lumbar spine in December 2006 did not find any evidence of spinal cord stenosis; there was degenerative osteoarthritis and mild disc profusion at the level of L4-L5.  An MRI of the low back in December 2009 revealed degenerative osteoarthritis with minimal progress since prior studies, degenerative disc materials from L2-L5, and minimal retrolisthesis of L5 over S1 and L2 over L3.

The Veteran complained on VA spine evaluation in March 2011 of flare ups about every two weeks with additional loss of motion and functional impairment during flare ups.  He said that he had to retire as a mechanic at least partially due to his low back disability.  He had not had any incapacitating episodes in the previous year.  Range of motion included flexion from 0 to 60 degrees, extension from 0 to 2 degrees, lateral bending from 0 to 15 on the left and to 20 on the right, and bilateral rotation from 0 to 45 degrees.  The Veteran complained of pain on all movement.  Repetitive motion caused increased pain but no change in range of motion.  It was noted in an April 2011 addition to the examination report that X-rays of the low back showed mild hypertrophic degenerative changes, multilevel degenerative disc disease, and a compression fracture of L4.  The impressions were degenerative joint disease and degenerative disc disease of the lumbar spine, with radiculopathy of L5.  It was noted that flare ups caused additional loss of motion.

To warrant a rating in excess of 10 percent for loss of motion of the low back prior to March 31, 2011, there would need to be evidence of flexion of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As the medical evidence prior to March 31, 2011, does not show the above symptomatology, a rating in excess of 10 percent for low back disability prior to March 31, 2011, is not warranted.  In fact, flexion of the low back was from 0 to 80 degrees in March 2006, with combined motion to 200 degrees.  There was no evidence of muscle spasm or guarding causing abnormality.  A rating in excess of 10 percent was not warranted prior to March 31, 2011 under Diagnostic Code 5003 because the disability does not involve two or more major joint groups with occasional incapacitating exacerbations.

With respect to an evaluation in excess of 20 percent beginning March 31, 2011, the above medical evidence shows that, throughout the appeal period, the Veteran did not have active flexion of the thoracolumbar spine that was restricted to 30 degrees or less or findings approaching favorable ankylosis of the entire thoracolumbar spine, which are the criteria for a higher rating of 40 percent.  There is also no medical evidence of incapacitating episodes.  While the Veteran complained of periodic flare ups with functional impairment of the low back on examination in March 2011, it was noted that repetitive motion caused increased pain but no additional loss of motion.  As Diagnostic Code 5003, for arthritis, does not provide greater than a 20 percent rating, a higher rating is also not warranted under this code.

Consequently, the Veteran's low back symptomatology does not warrant a higher initial rating at any time during the appeal period under the rating criteria for the spine, to include consideration of the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45.  

In this case, the Veteran is competent to report his low back symptoms, which include pain and loss of motion.  His complaints are competent to the extent that they reflect pain.  The Veteran's complaints have been considered; however, the assigned percentage ratings are primarily based on the objective criteria discussed above.


Right Knee 

The Veteran was originally granted service connection for right knee tendonitis by rating decision in September 2006 and assigned a noncompensable rating, under Diagnostic Codes 5024-5257, effective on June 7, 2005.  An August 2002 rating decision granted a 10 percent rating for tendonitis of the right knee, effective March 31, 2011.  However, as Diagnostic Code 5024 refers to limitation of motion of the affected part and the Veteran's knee disorder does not involve instability, the Board finds that the Veteran's right knee tendonitis should be rated for loss of knee motion under Diagnostic Codes 5260 and 5261.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  The hyphenated diagnostic codes noted above indicates that tenosynovitis under Diagnostic Code 5024 is the service-connected disorder, and loss of knee motion under Diagnostic Codes 5260 and 5261 is the residual condition.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  

Under Diagnostic Code 5024, tenosynovitis shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2011).

Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings from 30 to 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  

Diagnostic Code 5261, limitation of extension, of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2011) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).

On VA examination in March 2006, the Veteran complained of right knee pain, helped by medication, without swelling, heat, instability, locking, giving way, or flare ups.  His right knee pain did not interfere with his occupation or activities of daily living.  Range of motion of the right knee was from 0 to 140 degrees; there was no additional limitation on repetitive motion.  Collateral and cruciate ligaments were stable.  Motor strength was 5/5 in the right lower extremity.  The diagnosis includes right knee tendonitis, with onset in service.

According to the July 2006 report from Dr. McPhee, the Veteran had normal range of motion of the knees.

The Veteran complained in July 2007 treatment reports of severe right knee pain.  Chondromalacia patella causing symptomatic patellofemoral joint symptoms was diagnosed.  When seen on March 11, 2008 with complaints of right knee pain, motion was from 0 to 45 degrees, with flexion to 70 degrees with extra discomfort along the medial joint line.  X-rays of the knees were reported to be unremarkable.  The impression was right knee pain secondary to medial meniscus tear and early osteoarthritis of the medial compartment.  It was noted in October 2009 that there was no obvious right knee deformity.

The Veteran complained on VA examination in April 2011 of right knee pain, weakness, giving way, stiffness, and flare ups.  He used crutches, corrective shoes, and below-the-knee braces.  Mediocollateral and lateral collateral ligaments, as well as posterior anterior cruciate ligaments, were stable.  He said his right knee disability affected his ability to work as a mechanic.  Range of motion of the knee was from 0 to 90 degrees, with complaints of pain throughout the range of motion.  There was no additional functional impairment on repetitive movement.  Degenerative arthritis of the right knee was diagnosed.

To warrant a compensable schedular rating for knee disability prior to March 31, 2011, based on limitation of motion, there would need to be evidence of limitation of flexion to at least 45 degrees or limitation of extension to 10 degrees or more.  When examined in March 2006, motion of the right knee was from 0 to 140 degrees in March 2006, without limitation on repetitive movement.  However, the Veteran received treatment for right knee pain on March 11, 2008, at which time it was noted that flexion was from 0 to 45 degrees, with flexion to 70 degrees with extra discomfort along the medial joint line; the impression was of right knee pain secondary to medial meniscus tear with early osteoarthritis of the medial compartment.  

Although it is unclear how much of the findings in March 2008 are due to the Veteran's service-connected right knee disorder, the Board will assign a 10 percent rating for limitation of flexion of the right knee to 45 degrees effective March 11, 2008, because of the inability to clearly separate symptomatology related to service-connected disability and symptomatology clearly unrelated to service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

To warrant a schedular rating in excess of 10 percent for knee disability, based on limitation of motion, there would need to be evidence of limitation of flexion to 30 degrees or less or limitation of extension to 15 degrees or more.  However, motion of the knee was from 0 to 90 degrees in April 2011 despite complaints of pain.  Consequently, a higher rating is not warranted for the right knee during the appeal period under the rating criteria for limitation of motion.  

A compensable rating is not warranted prior to March 11, 2008, under Diagnostic Codes 5003 for arthritis of the knee because there is no evidence of limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Because there is also no medical evidence of ankylosis, removal or dislocation of semilunar cartiledge, or impairment of the tibia and fibula, a higher evaluation is not warranted during the appeal period for knee disability under another diagnostic code for the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2011).  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  In this case, the Veteran has been assigned staged ratings for disability of the right knee.  The Veteran did not complain of instability on VA evaluation in March 2006; although he did complain of weakness and giving way in April 2011, collateral and cruciate ligaments were reported to be stable.  Consequently, the Board finds that a separate evaluation is not warranted for instability of the right knee under Diagnostic Code 5257.  

As limitation of extension of the right knee has not been severe enough on the above-noted evaluations to warrant a compensable evaluation, a higher rating is also not warranted based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves rating compensable limitation of flexion and extension of the leg as separate disabilities under Diagnostic Codes 5260 and 5261.  

As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical evidence does not show knee symptomatology that, based on the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45, more nearly approximates the criteria for a higher evaluation for limitation of flexion or extension of the left leg.  It was reported on VA evaluations in March 2006 and April 2011 that there was no change in functional ability on repetitive motion.  

In this case, the Veteran is competent to report his knee symptoms, which have included pain and loss of motion.  His complaints are also credible to the extent that they reflect pain.  The Veteran's complaints have been considered in the above grant of benefits.  The evidence does not show the severity required for a rating in excess of 10 percent based on the applicable symptomatology under the applicable rating codes for the knee.   


Hearing Loss

The Veteran was originally granted service connection for bilateral hearing loss by rating decision in September 2006 and assigned a noncompensable rating effective on June 7, 2005.  

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (2011). 

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the pure tone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), or if the pure tone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86 (2011).  

If impaired hearing is only service-connected in one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of Level I.  38 C.F.R. § 4.85(f).

The Veteran was afforded a VA audiology examination in March 2006.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
25
30
50
55
RIGHT
20
30
50
50

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 40 decibels in the left ear and 38 decibels in the right ear.  Speech recognition ability was 88 percent in the left ear and 92 percent in the right ear, using the Maryland CNC word lists.  The diagnosis was bilateral high frequency sensorineural hearing loss.

The Veteran was subsequently provided a VA audiology examination in March 2011.  He reported that his hearing affected his driving and that he had some difficulty hearing high frequency warning signals; there was no significant effect on his occupation.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
25
45
55
65
RIGHT
20
25
50
55

The average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were reported as 47.5 decibels in the left ear and 37.5 decibels in the right ear.  Speech recognition ability was 88 percent in the left ear and 92 percent in the right ear, using the Maryland CNC word lists.  The diagnosis was high frequency sensorineural hearing loss.

Applying the above results to the Schedule reveals a numeric designation of Level II in the left ear and I in the right ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  The Veteran's hearing acuity does not satisfy the regulatory requirements for a pattern of exceptional hearing impairment.  38 C.F.R. § 4.86(a)

Additionally, special consideration for paired organs is inapplicable as the evidence of record does not demonstrate that the Veteran's nonservice-connected right ear meets the disability provisions.  See 38 C.F.R. § 3.383(a)(3), 3.385 (2011). 

The Veteran noted at his March 2011 evaluation that he had difficulty hearing while driving and hearing high frequency warning signals.  The Veteran's statements are competent evidence as to his hearing symptoms.  The United States Court of Appeals for Veterans Claims (Court) held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  80 F.3d 1270, 1280 (Fed. Cir. 2009); see Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Disability ratings for hearing impairment are derived by a mechanical application of the Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding that the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  


Additional Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 
Although the Veteran has functional impairment due to his service-connected disorders, as evidenced by the assigned schedular ratings, these disabilities are covered by the rating criteria.  Limitation of motion of the low back and right knee is within the criteria for ratings of 20 percent or lower.  There is no evidence that the Veteran's hearing loss causes any functional impairment.  Although there is significant impairment due to the Veteran's left foot disorder, his primary symptoms are included in the criteria for incomplete paralysis of the left foot; and he does not have symptoms indicative of complete paralysis.

Thus, based on the evidence of record, the Board finds that the disability picture for each of the disabilities at issue cannot be characterized as an exceptional case, so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration has not been met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115. 

In reaching the above findings, the Board has applied the benefit-of-the-doubt doctrine.  The preponderance of the evidence is against the claims for increased ratings for left foot disorder prior to March 31, 2011, low back disorder, right knee disorder , and bilateral hearing loss.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation of 20 percent prior to February 8, 2007, for service-connected left foot disorder is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  An initial evaluation in excess of 20 percent from February 8, 2007, through March 30, 2011, for service-connected left foot disorder is denied.  An initial evaluation of 30 percent beginning March 31, 2011, for service-connected left foot disorder is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

An initial evaluation in excess of 10 percent prior to March 31, 2011, and in excess of 20 percent beginning March 31, 2011, for service-connected low back disorder is denied.

An initial compensable evaluation prior to March 11, 2008, for service-connected right knee tendonitis is denied.  An initial 10 percent evaluation beginning March 11, 2008, for service-connected right knee tendonitis is granted subject to the controlling regulations applicable to the payment of monetary benefits.  An initial evaluation in excess of 10 percent beginning March 31, 2011, for service-connected right knee tendonitis is denied.  

An initial compensable evaluation for service-connected bilateral hearing loss is denied.


REMAND

The Court has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In Comer v. Peake, the Federal Circuit held that VA must consider TDIU as part of the issue of a proper disability rating whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits."  552 F.3d 1362, 1366 (Fed.Cir.2009).  Reading Rice and Comer together, it is clear that VA is required to consider entitlement to a rating of TDIU as part of an initial claim for benefits when either the claimant specifically requests a TDIU rating or when the record contains evidence of unemployability.

Here, the record includes an August 2012 letter in which the Veteran raises the issue of whether entitlement to TDIU is warranted.  Accordingly, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU.

It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue, therefore, is remanded for further development.

Therefore, the case is remanded for the following actions:  

1.  The AMC/RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his TDIU claim.  Based on his response, the AMC/RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the AMC/RO.  If, after making reasonable efforts to obtain named records the AMC/RO is unable to secure same, the AMC/RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  The Veteran will be requested to submit an 
up-to-date VA Form 21-8940, Veterans Application For Increased Compensation Based On Unemployability, which will be added to the claims files.
3.  The Veteran must be afforded an appropriate VA examination to determine the effects of his 
service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims files and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims files and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his 
nonservice-connected disabilities, or his age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The AMC/RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the AMC/RO must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6.  Following completion of all indicated development, the AMC/RO must readjudicate the claim for entitlement to TDIU, to include consideration of all of the evidence of record, including all evidence that has been added to the record since its last adjudicative action.  If the benefit sought on appeal remains denied, the Veteran will be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Veteran will then be given an appropriate opportunity to respond thereto.  Thereafter, the case must be returned to the Board for the purpose of appellate disposition.  
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


